      CASE 0:18-cr-00150-DWF-HB Document 36 Filed 01/03/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

                                                        Criminal No. 18-cr-150
United States of America,                                    (DWF/HB)

       Plaintiff,                                     [PROPOSED] ORDER ON
                                                      McWHORTER’S SECOND
v.                                                   STIPULATION TO EXTEND
                                                           DEADLINES
Michael McWhorter (2),
Joe Morris (3),

       Defendants.


      Pursuant to the Second Stipulation to Extend Deadlines (ECF No. __), entered into

by the Government and Defendant Michael McWhorter, seeking to extend certain pretrial

deadlines, and having reviewed the Stipulation (ECF No. __) is APPROVED and the

pretrial deadlines are EXTENDED as follows as to both Defendants:

      1.     The government shall make all disclosures required by Federal Rule of
             Criminal Procedure 16(a) by January 24, 2019. D. Minn. LR 12.1(a)(1). In
             order to avoid the need for a recess of the motions hearing, the government
             is requested to make, by January 24, 2019, all disclosures which will be
             required by Fed. R. Crim. P. 26.2 and 12(h).

      2.     Defendant shall make all disclosures required by Federal Rule of Criminal
             Procedure 16(b) by January 31, 2019.
      3.     All motions in the above-entitled case shall be filed and served consistent
             with Federal Rules of Criminal Procedure 12(b) and 47 and Local Rule
             12.1(c) on or before February 7, 2019. Two (2) courtesy copies of all
             motions and responses shall be sent directly to the office of Magistrate
             Judge Bowbeer.
      4.     Counsel shall electronically file a letter on or before February 7, 2019,
             if no motions will be filed and there is no need for hearing.

      5.     All responses to motions, along with a Notice of Intent to Call Witnesses,
             shall be filed by February 21, 2019, in accordance with Local Rule
             12.1(c)(3)(A).
      CASE 0:18-cr-00150-DWF-HB Document 36 Filed 01/03/19 Page 2 of 3




       6.     Any Responsive Notice of Intent to Call Witnesses shall be filed by
              February 27, 2019, in accordance with Local Rule 12.1(c)(3)(B).

       7.     A motions hearing will be held pursuant to Federal Rules of Criminal
              Procedure 12(b) and (c) if:

              a.     The government makes timely disclosures and the defendant pleads
                     particularized matters for which an evidentiary hearing is necessary;
                     or

              b.     Oral argument is requested by either party in its motion, objection or
                     response pleadings.

       8.     If required, the motions hearing shall be held, in accordance with Local
              Rule 12.1(d), before Magistrate Judge Hildy Bowbeer on _______, 2019, at
              ____ p.m., in Courtroom 6B, Warren E. Burger Federal Building and U.S.
              Courthouse, 316 North Robert Street, SAINT PAUL, Minnesota.

       9.     IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT, the
              following trial and trial-related dates are:

              a.     All voir dire questions and jury instructions shall be submitted to
                     District Judge Donovan W. Frank on or before ______, 2019; and

              b.     This case shall commence trial on ______, 2019, at 9:00 a.m. before
                     District Judge Donovan W. Frank in Courtroom 7C, Warren E.
                     Burger Federal Building and U.S. Courthouse, 316 North Robert
                     Street, SAINT PAUL, Minnesota.


       10.    IF PRETRIAL MOTIONS ARE FILED, the trial date, and other related
              dates, will be rescheduled following the ruling on pretrial motions. Counsel
              must contact the Courtroom Deputy for District Judge Donovan W. Frank
              to confirm the new trial date.

       IT IS FURTHER ORDERED that, pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii), the

Court finds that the ends of justice served by the granting of such continuance outweigh

the best interest of the public and the defendant in a speedy trial. The period of time from

January 14, 2019, the previous motion filing date, through February 7, 2019, the



                                             2
       CASE 0:18-cr-00150-DWF-HB Document 36 Filed 01/03/19 Page 3 of 3



continued motion filing date, shall be excluded from the Speedy Trial Act computations

in this case.

Dated:



                                        s/
                                        HILDY BOWBEER
                                        United States Magistrate Judge




                                           3
